Calhoon, I.,
delivered the opinion, of the court.
The cases of Board v. Dillard, 76 Miss., 641, 25 South., 292, and Board v. Hendricks, 77 Miss., 483, 27 South., 526, do not conflict. They are easily distinguishable. The former supports the court below in its rulings on the objection to testimony.
It is competent for a witness familiar with the particular land to say what crops it has been producing, its location, distance from a railroad or other means of transportation, the character of its soil, and from all this knowledge to give his opinion of its value. No showing of any expert training is required. 10 Am. & Eng. Enc. Law, 1157; 2 Lewis, Em. Dom., sees. 437, 435, 478, 443.
The introduction of deeds to show value, by their recitals of consideration paid for neighborhood" land, is obviously incompetent. 2 Lewis, Em. Dom., sec. 443.
In weakening opinion values, it is competent to show by witnesses the fact of sales of neighboring land of like quality, and the actual purchase price. If no sales had been made, opinion of real value is none the less admissible. It would be curious if one’s land should be held without value because there had been no sales of land in'his vicinity. 2 Lewis, Em. Dom., end of see. 478.
There was no error in the action on instructions under the act (Laws 1897, ch.. 19, p. 22, et seq.). The jury necessarily had to find for plaintiffs, because the appraisers had awarded them damages, from which they, and not the board, had appealed to the circuit court; and the verdict had to be itemized, under section 9 of the statute; and the statute, not the jury, directs the fixing of costs.
The claim for deduction of $27.27 allowed for the one year’s lease by the appraisers, and not appealed from by either side, is not sound. In the record this allowance of $27.27 to the tenant for the year, who was in under a tenant for life who had *421died, appears to be “for tbe value of the leasehold”— the one year, then half gone — and then follows the allowance to appellees here of values and damages “as owners of the fee in remainder,” and the contest was over that in the circuit court.

Affirmed.